I concur in the judgment of reversal as to The American Fork Hoe Company, for the reason that in my opinion its floodlights complained of were but a condition and not a cause directly contributing to the death of Woodworth. However, I dissent from the judgment of reversal as to The New York Central Railroad Company, there being in my opinion sufficient competent evidence under all the conditions disclosed to support a finding of negligence on its part and that such negligence was the proximate cause of the fatality. *Page 554